DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 1-20 are pending.  Claims 3-5, 9, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02/09/2022, also see attached interview summary.

Information Disclosure Statement
The information disclosure statement filed 04/16/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60’” has been used to designate both “rotating assembly” and “tubular portion 32” (see Figure 8, 60’ is used twice to indicate two separate parts).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “spokes 70” (Paragraph 0037, lines 2 and 5, two places).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Automotive Accessory Having An Electromagnet Pulley Assist Mechanism Equipped With Circumferentially Spaced Teeth Nested With A Conductive Body--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claim 7, line 4, recitation of “electric current” lacks antecedent basis.  This limitation would be clearer if rewritten as --an electric current--.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Qin US Pub. 2014/0174873, in view of Wall US 5,642,797.

With respect to Claim 1, Qin discloses an electrically (50, see Figure 4) and mechanically (26) driven automotive accessory (“coolant pump”, Paragraph 0017, lines 4-9), comprising: a housing 22; a shaft 30 rotatably supported in said housing 22, said shaft extending along a longitudinal axis (centerline of 30, in Figure 2) between an input end (top of 30 in Figure 2, portrait view) and an output end (bottom of 30 in Figure 2, portrait view); an electric motor 50 comprising a stator assembly 54 a rotating assembly 52/53 that is rotatable relative to said stator assembly 54, said electric motor 50 being configured to create a primary torque flow path (52/30/32, see Figure 5, Paragraph 0036, lines 1-7 and Paragraph 0038, lines 1-5) when said electric motor is activated (Paragraph 0035 , lines 1-7); said stator assembly 54 fixedly mounted to said housing 22; said rotating assembly 52/33 fixedly mounted to said shaft 30 such that said rotating assembly rotates with said shaft (Paragraph 0023, lines 5-9); a pulley 26 rotatably supported on said input end (top of 30 in Figure 2) of said shaft 30 such that said pulley 26 is rotatable relative (“completely disconnected”, Paragraph 0039, lines 1-4) to said 
This modest modification is only switching the assist mechanism 60 and pulley 26 disclosed by Qin with the assist mechanism 20 and pulley 21 taught by Wall.  The simple replacement of one type of old and well known clutch for an equally old and well known type of clutch, is well within an ordinary skill level of one in the art of pump fabrication.

	With respect to Claim 2, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including Qin’s disclosure of an electric motor 50 comprising a stator assembly 54 and a rotating assembly 52/53 and Wall’s teachings of a pulley assist mechanism 30 including circumferentially spaced teeth (portion of 28 on either side of 28a, see Figure 4) made of a first material (“magnetically permeable material”, Column 4, lines 18-20) and said conductive body (22, see flux lines at 28a in Figure 2) is made of a second material (“not magnetically permeable”, Column 3, lines 64-65), wherein said first material is ferromagnetic (“steel”, Column 6, lines 21-24) and has a higher magnetic flux density than said second material (“magnetically permeable material” has a higher flux density than “not magnetically permeable”); the combination of prior art is silent on the second material has a higher electrical conductivity than said first material.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a second material having a higher electrical conductivity than said first material, because it has been held to be within the general skill of a worker in In re Leshin, 125 USPQ 416. 
With respect to Claim 6, as it depends from Claim 2, Wall further teaches the conductive body (22, see flux lines at 28a in Figure 2) is fixed (see Figure 2, Column 3, lines 63-63) to said pulley 21/22/25/28 and wherein said circumferentially spaced teeth (portion of 28 on either side of 28a, see Figure 4) are part of said pulley (21/22/25/28 , see Figures 2 and 4) and extend into a plurality of openings (openings in 22 separated by 28a, see Figures 2, 4 and 5) in said conductive body 22.

With respect to Claim 10, as it depends from Claim 2, although the combination of prior art teach most of the limitations of the claim, including Qin’s disclosure of an electric motor 50 and Wall’s teachings of a pulley assist mechanism 30 including circumferentially spaced teeth (portion of 28 on either side of 28a, see Figure 4) made of a first material steel (“steel”, Column 6, lines 21-24) and said conductive body (22, see flux lines at 28a in Figure 2) is made of a second material (“not magnetically permeable”, Column 3, lines 64-65), the combination of prior art is silent on the second material is aluminum or copper.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a second material of aluminum or copper, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

With respect to Claim 11, as it depends from Claim 1, although Qin discloses a stationary backing member 24 that is fixedly mounted to said housing 22 and supports an electromagnet 92 of a pulley assist mechanism 60; Qin is silent on a stationary backing member that is fixedly mounted to said housing and supports said electromagnet of said pulley assist mechanism.  Wall disclosing an electromagnetic clutch 10 (Column 3, lines 29-35 and lines 44-46) for an automotive accessory 11, specifically teach a stationary backing member 30 that is fixedly mounted to a housing 11 and supports said electromagnet 23 of said pulley assist mechanism 20.  Wall teaches the backing plate advantageously prevented rotation of the magnet (Column 4, lines 41-43).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used stationary backing member taught by Wall, in the pump disclosed by Qin, to have advantageously prevented rotation of the magnet.

With respect to Claim 12, as it depends from Claim 11, Wall further teaches said stationary backing member 30 is made of a ferrous metal material (“steel”, Column 6, lines 16-24) such that said electromagnet 32 induces a magnetic loop (see flux lines in Figure 2) in portions of said rotor body 40/41, said stationary backing member 30, and said pulley 21/22/25/28.

With respect to Claim 13, as it depends from Claim 1, Qin discloses said housing 22 includes a tubular portion (O.D. of 22, in Figure 2) that receives said shaft (30, see 

With respect to Claim 14, as it depends from Claim 13, the combination of prior art teach all the limitations of the claim, namely Qin’s discloses of a pulley is supported by a shaft bearing assembly 34 that is positioned radially between said shaft 30 and said tubular portion (O.D. of 22, in Figure 2) of said housing 22; and Wall’s teaching of a pulley the pulley assist mechanism 20 including a plurality of circumferentially spaced teeth (portion of 28 on either side of 28a, see Figure 4).  After the combination the “said pulley” will be supported by the shaft of Qin.

With respect to Claim 15, as it depends from 1, Wall further teaches the pulley 21/22/25/28 is configured to be driven by a belt (Column 3, lines 51-56) and includes a belt contact surface (see notched surface at 21 in Figure 2).

With respect to Claim 16, as it depends from Claim 1, Qin discloses an impeller 32 fixedly mounted to said output end (bottom of 30 in Figure 2, portrait view) of said shaft 30.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Qin; in view of Wall (both mentioned previously), in further view of Modica et al. US Pub. 2017/0037853.

With respect to Claim 17, as it depends from Claim 1, although Qin discloses most of the limitations of the claim, including a stator assembly 54 and a rotating assembly 52/53, both Qin and Wall are silent on stator plates that are fixedly mounted to said housing and support electrical windings and wherein said rotating assembly is disposed radially outwards of said stator plates and includes permanent magnets fixedly mounted to a rotating backing member that is rotatably fixed to said shaft by said rotor body.  Modica et al. disclosing a pulley 21 or motor driven 130 cooling pump 1 (see Figure 4) specifically teach stator plates 31 (see multiple lines at 31 in Figure 4) that are fixedly (Paragraph 0087, lines 2-4) mounted to said housing 11 and support electrical windings (see 231 in Figure 5, Paragraph 0095, line 4, this is same representation as in Figure 4) and wherein a rotating assembly 133c/33 is disposed radially outwards (Paragraph 0087, lines 1-7) of said stator plates 31 and includes permanent magnets 33 fixedly mounted to a rotating backing member 133b that is rotatably fixed to a shaft (2, see Figures 3-4) by a rotor body 14a (see Figures 3 and 4; 133b rotates via 14a when driven via belt 4).  Modica et al. teach the rotating assembly disposed radially outward of the stator plates advantageously eased the installation of the sensors (Paragraph 0092, lines 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the rotating assembly disposed radially outward of the stator plates as taught by Modica et al., in the pump disclosed by Qin, to have advantageously eased the installation of sensors.
This simple modification is only switching type of old and well known motor or for another equally old and well known type of motor.  The simple substitution of one type .


Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claim 7, the prior art of record does not disclose or make obvious an electrically and mechanically driven automotive accessory, comprising: a housing; a shaft rotatably supported in said housing, said shaft extending along a longitudinal axis between an input end and an output end; an electric motor comprising a stator assembly and a rotating assembly that is rotatable relative to said stator assembly, said electric motor being configured to create a primary torque flow path when said electric motor is activated; said stator assembly fixedly mounted to said housing; said rotating assembly fixedly mounted to said shaft such that said rotating assembly rotates with said shaft; a pulley rotatably supported on said input end of said shaft such that said pulley is rotatable relative to said shaft and said rotating assembly; and a pulley assist mechanism including a plurality of circumferentially spaced teeth nested with a conductive body, a rotor body fixedly mounted to said shaft, and an electromagnet configured to induce a magnetic field between said circumferentially spaced teeth, said 
said rotor body includes a plurality of circumferentially spaced ribs that generate a change in magnetic flux in said circumferentially spaced teeth and induce an electric current in said conductive body when said pulley rotates at a different speed than said rotor body.

	With respect to Claim 8, it’s pendency on Claim 7 makes it allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guala et al. US Pub. 2008/0184945 teach a magnetic clutch with circumferentially spaced teeth (see Figures 7-8).
Aoki et al. US 5,996,759 teach a magnetic clutch with teeth (see Figures 7A-B).
Luetzow et al. US Pub. 2015/0285137 teach an ancillary unit of an internal combustion engine driven by a motor or a pulley.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Timothy P. Solak
/tps/
Art Unit 3746
03/07/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746